        Case 2:20-cv-00047-DPM-JJV Document 87 Filed 08/19/20 Page 1 of 2


              IN THE UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF ARKANSAS
                         DELTA DIVISION

STEVEN PINDER
ADC #123397                                                      PLAINTIFF

v.                         No. 2:20-cv-47-DPM-JJV

GREG REICHQL, Health Services
Administrator, EARU; JAMES KELLEY,
Health Services, Administrator, Varner
Unit; T. BENNETT, Practice Nurse, EARU;
and RORY GRIFFIN, Assistant Director, ADC                     DEFENDANTS

                                    ORDER
        1. Pinder moves to have both Magistrate Judge Volpe and me
recuse from his case. Doc. 84. Magistrate Judge Volpe has declined to
recuse. Doc. 86. Pinder' s motion to have me recuse from his case,
Doc. 84, is also denied. Adverse rulings do not show bias or partiality.
Ex parte American Steel Barrel Company, 230 U.S. 35, 43-44 (1913).
        2. Magistrate Judge Volpe did not exceed his authority 1n
entering a recommendation on Pinder' s motion for preliminary
injunctive relief. Doc. 57. Although Magistrate Judges may not issue
final decisions on certain motions without the parties' consent, they
may       nonetheless enter proposed findings           and    recommended
dispositions for the District Judge's consideration.               28 U.S.C.
§ 636(b)(l)(B). That is what Magistrate Judge Volpe has done in this

case.
Case 2:20-cv-00047-DPM-JJV Document 87 Filed 08/19/20 Page 2 of 2



So Ordered.


                             D.P. Marshall (r.
                             United States District Judge




                               -2-
